Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed December 22, 2020 in response to the Office Action of June 26, 2020 is acknowledged and has been entered.  Claims 1-81, 84, and 87-95 have been cancelled. Claims 82, have been amended. New claims 55-61 have been added.  
2.	Claims 7 and 12-17 are pending.
3.	 Claims 13, 16, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
4.	Claims 7, 12, 14 and 15 are currently under consideration as drawn to the elected species of a NIK inhibitor.
Rejections Maintained
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 7, 12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0183975 A1 (Goto et al. July 28, 2011), “Goto” for the reasons of record.

Goto teaches treating cancer with the NIK inhibitors in combination with other cancer therapeutics, including interferons and therapeutic antibodies, which are immunomodulatory agents. See ¶¶ 0060, 0189, 0190, 0193, 0201, 0202 and 0205. One of skill in the art would have immediately understood that the combining of the NIK inhibitors with other therapeutic agents would be to increase the efficacy of the agents in cancer treatment. 
With respect to the other functional effects of treatment with a NIK inhibitor of claim 7, because the compositions of Goto meets the structural limitations of the instant claims, they are considered to necessarily also meet these functional limitations. 
Goto teaches treating melanoma.  See ¶¶ 0178 and 0239. 

Response to Arguments
6.	Applicant argues that MPEP § 2121.01 states that in order for a cited art document to anticipate a claim, the cited art must provide an enabling disclosure of the claimed subject matter. This section of the MPEP goes on to state that the mere naming or description of the subject matter is insufficient: rather, the cited art must demonstrate that the public was in possession of the claimed subject matter before the date of invention. In other words, the cited art must describe the claimed subject matter in such detail as to enable one of ordinary skill in the art to make the claimed subject matter without undue experimentation.
Applicant argues that Goto describes the synthesis of 6-azaindole aminopyrimidine derivatives which act as NIK inhibitors. It is mentioned that NIK may be a “potential” target for development of anti-cancer agents (paragraph [0004]). However, Goto is not enabling on its face for the use of a NIK inhibitor as an anticancer agent. Indeed, Goto does not provide any experimental data, in vitro or in vivo, demonstrating an anti-cancer activity of any compound. Thus, one of ordinary skill in the art would not recognize Goto as credibly teaching treatment of cancer with a NIK inhibitor.



Applicant’s arguments have been considered, but have not been found persuasive.  While Goto may not have provided examples of treatment of cancer with the NIK inhibitors of the invention, Goto teaches that compounds of the invention (Formula I) have good NIK inhibitory activity and treating cancer with said compounds. See ¶¶ 0001, 0006, 0007, and 0059. With regard to enablement, the Federal Circuit in Donohue addressed this issue, noting "[i]t is not, however, necessary that an invention disclosed in a publication shall have actually been made in order to satisfy the enablement requirement." In re Donohue, 766 F.2d 531,533 (Fed. Cir. 1985). See Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1379 (Fed. Cir. 2001) ("[A]nticipation does not require actual performance of suggestions in a disclosure. Rather, anticipation only requires that those suggestions be enabling to one of skill in the art").
A reference is presumed to be enabled for the purpose of an anticipation rejection. The burden rests with the Applicant to establish that the prior art is not enabling. See MPEP 2121 (I)
 MPEP 2121 (III) states:
A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." ImpaxLabs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013(Fed. Cir. 2006). 

Additionally M.P.E.P. § 2121.01 states that:

A reference contains an “enabling disclosure” if the public was in possession of the claimed invention before the date of invention. “Such possession is effected if one of ordinary skill in the art could have combined the publication’s description of the In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed.Cir. 1985).

Thus, given that the level of skill in the art was high at the time the invention was made, one of ordinary skill in the art could have used his or her knowledge to make the NIK inhibitors and administer the NIK inhibitors to a cancer patient along with interferons and therapeutic antibodies, which are immunomodulatory agents, the reference anticipates the claimed invention.  

Applicant argues that for the sake of argument, even if Goto is considered to be enabling, this reference does not anticipate the claimed invention. Indeed, Goto is completely silent regarding methods for i) reducing or inhibiting EZH2 expression in cancer cells in a patient in need thereof; ii) inducing senescence in cancer cells in a patient in need thereof; iii) increasing tumor immunogenicity in a patient in need thereof; iv) increasing efficacy of a therapy with an immunomodulatory compound; or v) improving the survival time of a patient affected with a cancer and treated with an immunomodulatory compound as required by the present claims.
Applicant argues that therefore, Goto does not teach all the limitations of the claimed invention and thus does not anticipate the claimed invention. Reconsideration and withdrawal of this rejection is respectfully requested.

Applicant’s arguments have been considered, but have not been found persuasive. As previously set forth, Goto teaches treating cancer with the NIK inhibitors in combination with other cancer therapeutics, including interferons and therapeutic antibodies, which are immunomodulatory agents. One of skill in the art would have immediately understood that the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 7, 12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demchenko and Kuehl (Cancer Res. Proceedings: AACR 104th Annual Meeting 2013; Apr .
Demchenko teaches: 
NFkB activity is critical for survival and proliferation of normal lymphoid cells and many kinds of B-cell tumors, including multiple myelomas (MM).  NFkB activating mutations, which are apparent progression events, enable MM tumors to become less dependent on bone marrow signals that activate NFkB.  Mutations that activate NFkB-inducing kinase (NIK) protein are the most prevalent among the many kinds of NFkB mutations in MM tumors.  NIK is the main activating kinase of the alternative NFkB pathway, although over-expression of NIK also can activate the classical pathway.  Three Amgen compounds (two NIK inhibitors and an isomeric control) were tested with human myeloma cell lines.  These specific NIK inhibitors are selectively cytotoxic for cells with NIK-dependent activation of NFkB.  The combination of NIK-inhibitors with IKKβ-inhibitors or dexamethasone show a synergistic effect that might more efficiently target some MM tumors.

	Demchenko does specifically teach treating patients with NIK-inhibitors in combination with the IKKβ-inhibitors or dexamethasone, which are immunomodulatory in that they, at least, affect myeloma cells, which are immune cells.  
Goto teaches as set forth above.  Goto additionally teaches NIK silencing inhibited multiple myeloma cell proliferation.  See ¶¶ 0004.  Goto teaches treating multiple myeloma.  See ¶¶ 0178 and 0239. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Demchenko and Goto and treat cancers like  myeloma and melanoma, with the NIK inhibitors of Goto in combination with the IKKβ-inhibitors or dexamethasone because Demchenko teaches that the combination of NIK-inhibitors with IKKβ-inhibitors or dexamethasone show a synergistic effect that might more efficiently target some MM tumors and Goto teaches treating cancer with the NIK inhibitors in combination with other cancer therapeutics.  One would have been motivated to treat cancers with the NIK inhibitors of Goto in combination with the IKKβ-inhibitors or dexamethasone because Demchenko teaches that the combination of NIK-inhibitors with IKKβ-inhibitors or dexamethasone show a synergistic effect.

Response to Arguments
8.  Applicant argues that the deficiencies of Goto are discussed above. Demchenko does not compensate for the deficiencies of Goto as this reference is also silent regarding methods for i) reducing or inhibiting EZH2 expression in cancer cells in a patient in need thereof; ii) inducing senescence in cancer cells in a patient in need thereof; iii) increasing tumor immunogenicity in a patient in need thereof; iv) increasing efficacy of a therapy with an immunomodulatory compound; or v) improving the survival time of a patient affected with a cancer and treated with an immunomodulatory compound as required by the present claims.
Applicant argues that therefore, no combination of the cited references would make the claimed invention obvious. Reconsideration and withdrawal of this rejection is thus respectfully requested.

Applicant's arguments have been considered, but have not been found persuasive.  Demchenko does not need to compensate for the argued deficiencies of Goto because Goto anticipates the claimed invention as set forth above. In regard to the combination of Goto and Demchenko one would have been motivated to treat cancers with the NIK inhibitors of Goto in combination with the IKKβ-inhibitors or dexamethasone because Demchenko teaches that the combination of NIK-inhibitors with IKKβ-inhibitors or dexamethasone show a synergistic effect.  Thus the NIK inhibitors of Goto would have been expected to increase the efficacy of the immunodulatory compounds IKKβ-inhibitors or dexamethasone.  Therefore, Applicant’s arguments are not found persuasive and the rejection is maintained for the reasons of record. 
Conclusion
9.	All objections recited in the Office Action of June 26, 2020 are withdrawn.

11.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10. 	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2021. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642